                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

 THE INSURANCE SHOPPE OF NORTH                         )
 CAROLINA, INC.,                                       )
                                                       )
                 Plaintiff,                            )
                                                       )
                 v.                                    )        Civil Action No. 5:19-cv-00256-FL
                                                       )
 WEST AMERICAN INSURANCE                               )
 COMPANY,                                              )
                                                       )
                 Defendant.                            )

                      STIPULATED ORDER UNDER FED. R. EVID. 502(d)

        Plaintiff, The Insurance Shoppe of North Carolina, Inc. (“Insurance Shoppe”), and Defendant,

West American Insurance Company (“West American”) (together, “the Parties”) jointly request that

this Court issue an Order pursuant to Federal Rule of Evidence 502(d) to facilitate production and use

of certain documents in this proceeding and to protect Insurance Shoppe against waiver of any

privileges or protections attaching to those documents.

        WHEREAS, Insurance Shoppe will produce attorneys’ fees invoices from Harrington

Companies, LLC v. The Insurance Shoppe of North Carolina, Inc., Case No. 18-CVS-465, in the

General Court of Justice Superior Court Division of Lee County in the State of North Carolina (“State

Action”) that contain information covered by the attorney-client privilege or work product protection;

        WHEREAS, absent a Court order, under certain circumstances, the production of privileged or

protected information can operate as a waiver of any applicable privilege, protection, and immunity

with respect to disclosure in this case, the State Action, and other federal or state proceedings;

        WHEREAS, West American represents such documents are necessary to evaluate the amount

of indemnification Insurance Shoppe seeks in this case for damages, costs, expenses, and attorneys’

fees incurred in the State Court Action;




                                       1
           Case 5:19-cv-00256-FL Document 38 Filed 04/12/21 Page 1 of 3
        WHEREAS, Fed. R. Evid. 502(d) states that “[a] federal court may order that the privilege or

protection is not waived by disclosure connected with the litigation pending before the court – in which

event the disclosure is also not a waiver in any other federal or state proceeding;”

        WHEREAS, this Court finds good cause to issue an order pursuant to Fed. R. Evid. 502(d);

        WHEREAS, this Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.

        IT IS HEREBY STIPULATED AND ORDERED that, pursuant to Fed. R. Evid. 502(d),

Insurance Shoppe’s disclosure and production of the attorneys’ fees invoices from the State Action

produced pursuant to this Order in this proceeding shall not, for the purposes of this proceeding or any

other proceeding in any other federal or state court, constitute a waiver by Insurance Shoppe of any

privilege or protection applicable to those documents, including the attorney-client privilege, work

product protection, and any other privilege or protection recognized by law.

        The documents produced pursuant to this Order are considered Confidential under the

Confidentiality Agreement signed in this case on January 25, 2021 by counsel for West American and

on January 26, 2021 by counsel for Insurance Shoppe and shall be filed under seal.

        Any party in any other proceeding in any other federal or state court receiving any documents

produced pursuant to this Order shall return them to Insurance Shoppe or its agent, upon request, within

five (5) business days of receiving such request, delete any versions of the documents it maintains, and

make no use of the information contained therein regardless of whether the receiving party agrees with

the claim of privilege and/or work product protection.

        Within ten (10) days after entry of this Order, Insurance Shoppe shall produce to West

American the attorneys’ fees invoices from the State Action and any other related information that is

the subject of this Order.




                                       2
           Case 5:19-cv-00256-FL Document 38 Filed 04/12/21 Page 2 of 3
STIPULATED AND AGREED.
Dated: April 9, 2021

 HUNTON ANDREWS KURTH LLP                      BUTLER WEIHMULLER KATZ CRAIG LLP

 /s/ Syed S. Ahmad                             /s/ T. Nicholas Goanos
 Syed S. Ahmad (by special appearance)         T. Nicholas Goanos
 2200 Pennsylvania Avenue, NW                  11605 N. Community House Road, Suite 150
 Washington, DC 20037                          Charlotte, NC 28277
 Tel: (202) 955-1656                           Tel: (704)-543-2321
 Fax: (202) 862-3619                           Fax: (704)-543-2324
 sahmad@HuntonAK.com                           ngoanos@butler.legal
 DC Bar No. 493571                             N.C. Bar No.: 45656

 Daniel Hentschel (by special appearance)      Attorney for Defendant
 1111 Brickell Avenue, Suite 2500
 Miami, FL 33131
 Tel: (305) 810-2500
 Fax: (305) 810-2460
 dhentschel@huntonak.com
 FL Bar No. 123564

 Geoffrey B. Fehling (by special appearance)
 2200 Pennsylvania Avenue, NW
 Washington, DC 20037
 Tel: (202) 955-1944
 gfehling@huntonak.com
 DC Bar No. 1018188
 PA Bar No. 569345

 /s/ Kathleen E. Perkins
 Kathleen E. Perkins
 101 South Tryon Street, Suite 3500
 Charlotte, North Carolina 28280
 Tel: (704) 378-4713
 Fax: (704) 378-4890
 kperkins@HuntonAK.com
 NC Bar No. 52340
 Local Civil Rule 83.1(d) Counsel

 Attorneys for Plaintiff
SO ORDERED.
Dated:
Dated: April 12, 2021
                                               ______________________________
                                           United States Magistrate Judge
                                     ______________________________________
                                     Robert T. Numbers, II
                                     United States Magistrate Judge
                                         3
            Case 5:19-cv-00256-FL Document 38 Filed 04/12/21 Page 3 of 3
